                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FELISHA ANN SAFFORD, O/B/O J.C.P.
(minor),

       Plaintiff,

v.                                                    Case No.: 2:18-cv-277-FtM-MRM

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                              /

                                    OPINION AND ORDER

       Before the Court is Plaintiff Felisha Ann Safford o/b/o a minor J.C.P’s Complaint, filed

on April 24, 2018. (Doc. 1). 1 Plaintiff seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for child

supplemental security income benefits. The Commissioner filed the Transcript of the

proceedings (hereinafter referred to as “Tr.” followed by the appropriate page number), and the

parties filed a joint legal memorandum detailing their respective positions. For the reasons set

out herein, the decision of the Commissioner is REVERSED and REMANDED pursuant to §

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

I.     Social Security Act Eligibility, the ALJ Decision, and Standard of Review

       A.      Eligibility

       A person under the age of eighteen (18) is considered disabled if he or she “has a

medically determinable physical or mental impairment, which results in marked and severe


1
  For clarity, the Court refers to Felisha Ann Safford as “Plaintiff” and J.C.P. as the “Child” in
this Opinion and Order.
functional limitations and, which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” Henry v. Barnhart, 156 F.

App’x 171, 173 (11th Cir. 2005) (citing 42 U.S.C. § 1382c(a)(3)(C)(i)). Social Security

regulations contain a three-step sequential evaluation process for determining whether a child is

disabled. Id. (citing 20 C.F.R. § 416.924(a); Wilson v. Apfel, 179 F.3d 1276, 1277 n.1 (11th Cir.

1999)). For the first step, the ALJ must determine whether the child engaged in substantial

gainful employment. Id. (citation omitted). If yes, then the child is not disabled. Id. If not,

then the ALJ moves to step two to determine whether the child has a severe impairment. Id. If

not, the child is not disabled. Id. If yes, then the ALJ considers whether the child has an

impairment or combination of impairments that medically equals or functionally equals the

Listings of impairments. Id. If the child satisfies the Listings, then the child is disabled. Id.

       If the child’s impairments do not meet or medically equal a listed impairment, the fact

finder then must determine if the child’s impairments are functionally equivalent to the Listings.

20 C.F.R. §§ 416.924(d), 416.926a (discussing functional equivalence). For the child’s

impairments to functionally equal the Listings, the child’s impairment must result in “marked”

limitations in two domains of functioning or an “extreme” limitation in one domain. 20 C.F.R. §

416.926a(a). The ALJ must consider the child’s functioning in terms of six domains: (1)

acquiring and using information; (2) attending and completing tasks; (3) interacting and relating

with others; (4) moving about and manipulating objects; (5) caring for himself or herself; and (6)

health and physical well-being. 20 C.F.R. § 416.926a(b)(1).

       B.      Procedural History

       On July 24, 2015, Plaintiff filed an application for supplemental security income on

behalf of her minor son J.C.P. (Tr. at 43, 156-64). Plaintiff asserted an onset date of August 3,




                                                  2
2014. (Id. at 156). Plaintiff’s application was denied initially on December 8, 2015, and on

reconsideration on January 23, 2016. (Id. at 43, 52). Administrative Law Judge William M.

Manico (the “ALJ”) held a hearing on November 21, 2016. (Id. at 28-41). The ALJ issued an

unfavorable decision on May 9, 2017. (Id. at 10-23). The ALJ found that the Child has not been

disabled since July 24, 2015, the application date. (Id. at 23).

       On March 8, 2018, the Appeals Council denied Plaintiff’s request for review. (Id. at 1-6).

Plaintiff filed a Complaint on April 24, 2018 in the United States District Court. (Doc. 1). This

case is ripe for review. The parties consented to proceed before a United States Magistrate Judge

for all proceedings. (See Doc. 18).

       C.      Summary of the ALJ’s Decision

       The ALJ found that the Child was born on June 27, 2008, was a school-age Child on July

24, 2015, the date the application was filed, and was a school-age Child on the date of the

decision. (Tr. at 13). In evaluating Plaintiff’s claim, the ALJ utilized the three-step sequential

evaluation process to determine whether the Child was disabled. (Id. at 13-23). At step one, the

ALJ found that the Child had not engaged in substantial gainful activity since July 24, 2015, the

application date. (Id.). At step two, the ALJ determined that the Child had the following severe

impairments: “Tourette’s syndrome; asthma; attention deficit hyperactivity disorder (ADHD);

anxiety; developmental/speech language disorder; intellectual developmental disorder; and

learning disorder (20 [C.F.R. §] 416.924(c)).” (Id.).

       At step three, the ALJ determined that the Child’s impairments did not meet or medically

equal the severity of one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (20

C.F.R. §§ 416.924, 416.925, and 416.926). (Id.). The ALJ also evaluated the Child under the

“whole child” approach in order to determine if the impairment functionally equaled the




                                                  3
requirements of a listed impairment. (Id. at 14-23); see also 20 C.F.R. § 416.926a(b); Social

Security Ruling 09-1p. The ALJ determined that the Child does not have an impairment or

combination of impairments that functionally equals the severity of the Listings, 20 C.F.R. §§

416.924(d) and 416.925a. (Id. at 14-23).

        The ALJ found that the Child had no limitations in moving about and manipulating

objects and had less than marked limitations in all other domains. (Id. at 17-23). As a result, the

ALJ concluded that the Child has not been disabled since July 24, 2015, the date the application

was filed. (Id. at 23).

        D.      Standard of Review

        The scope of this Court’s review is limited to determining whether the ALJ applied the

correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988), and whether

the findings are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the evidence

must do more than merely create a suspicion of the existence of a fact, and must include such

relevant evidence as a reasonable person would accept as adequate to support the conclusion.

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

        Where the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the reviewer would have reached a contrary result as finder of fact, and

even if the reviewer finds that “the evidence preponderates against” the Commissioner’s

decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932

F.2d 1356, 1358 (11th Cir. 1991). The district court must view the evidence as a whole, taking




                                                 4
into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at 1560;

accord Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (court must scrutinize the entire

record to determine reasonableness of factual findings).

II.    Analysis

       On appeal, Plaintiff raises one issue. As stated by the parties, the issue is: whether the

ALJ evaluated the medical opinion evidence consistent with the regulations, Agency authority,

and Eleventh Circuit precedent. (Doc. 21 at 16).

       Plaintiff argues that the ALJ failed to provide good, specific, and supported reasons for

rejecting the opinion of Eric Leonhardt, D.O. (Id. at 18-19). Plaintiff claims that the ALJ

supported his conclusions with “only a handful of highly selective pieces of evidence that no

reasonable mind would accept as ‘substantial evidence.’” (Id. at 20-21). Plaintiff argues that the

ALJ did not consider the “whole child” in rendering his decision. (Id. at 21-22). Plaintiff also

argues that the ALJ relied on State agency reviewers’ opinions, but these reviewers did not have

the more recent medical evidence, including Dr. Leonhardt’s opinion when they rendered their

opinions. (Id. at 22-23).

       The Commissioner claims that Plaintiff fails to meet her burden of proving that the Child

was disabled within the meaning of the Social Security Act. (Id. at 25). The Commissioner

argues that the ALJ provided good reasons, supported by substantial evidence, for giving Dr.

Leonhardt’s opinion little weight. (Id. at 26-27). Specifically, the Commissioner asserts that the

ALJ found Dr. Leonhardt’s opinion as to the Child’s marked and extreme limitations to be

inconsistent with Dr. Leonhardt’s own treatment notes and, this specific reason alone should be

sufficient to support the ALJ’s decision to give Dr. Leonhardt’s opinion little weight. (Id. at 27).




                                                 5
Finally, the Commissioner argues that the ALJ gave weight to the state agency psychologists’

opinions, finding some of the opinions consistent with the other evidence of record. (Id. at 31).

       Legal Authority

       Weighing the opinions and findings of treating, examining, and non-examining

physicians is an integral part of the ALJ’s RFC determination at step four. See Rosario v.

Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). The Eleventh Circuit has

held that whenever a physician offers a statement reflecting judgments about the nature and

severity of a claimant’s impairments, including symptoms, diagnosis, and prognosis, what the

claimant can still do despite his or her impairments, and the claimant’s physical and mental

restrictions, the statement is an opinion requiring the ALJ to state with particularity the weight

given to it and the reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79

(11th Cir. 2011). Without such a statement, “it is impossible for a reviewing court to determine

whether the ultimate decision on the merits of the claim is rational and supported by substantial

evidence.” Id. (citing Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)).

       The opinions of treating physicians are entitled to substantial or considerable weight

unless good cause is shown to the contrary. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir.

2004). The Eleventh Circuit has concluded that good cause exists when: (1) the treating

physician’s opinion was not bolstered by the evidence; (2) the evidence supported a contrary

finding; or (3) the treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records. Id.

       The Court examines Dr. Leonhardt’s treatment records and opinion, and then turns to the

ALJ’s decision concerning Dr. Leonhardt’s opinion.




                                                 6
       Dr. Leonhardt’s Treatment Notes and Opinion

       Dr. Leonhardt treated the Child from February 18, 2016 through November 1, 2016. (Tr.

at 389-404, 451-469). On February 18, 2016, Dr. Leonhardt completed a psychiatric evaluation

of the Child. (Id. at 389-94). As to the history of the Child’s illness, Dr. Leonhardt noted that

the Child was in second grade and likely to be retained due to focus, reading, listening, and

comprehension problems. (Id. at 389). Dr. Leonhardt also noted that the Child goes to speech

therapy, is under the care of a neurologist, and is currently taking medications for his problems.

(Id.). Dr. Leonhardt noted that the Child was diagnosed with anxiety, Tourette’s Syndrome,

possible autistic spectrum disorder, sleep disturbance, poor fine-motor skills, and mood disorder.

(Id.). Dr. Leonhardt also noted that the Child is very attached to his mother and she must be in

his sight at all times or else he panics and may start crying, such as when the school bell rings.

(Id.). In addition, Dr. Leonhardt found that when in the mother’s presence, the Child must be

constantly holding on to her or be very close to her. (Id.). Further, Dr. Leonhardt noted the

Child has sleep issues, difficulty focusing, difficulty understanding what he reads or is told, is

not interested in playing with other children his own age, and usually plays with younger

children as long as his mother is present. (Id.). The Child also makes noises, blurts out words,

and is always worried. (Id.).

       Dr. Leonhardt noted that the Child is under the care of a neurologist and goes to speech

therapy. (Id.). Dr. Leonhardt found that the Child was “[g]obally delayed with developmental

milestones, was anxious, had developmental articulations problems, dysphonic speech, and was

over all cooperative.” (Id. at 391-93).

       On March 21, 2016, the Child returned to Dr. Leonhardt’s office for a follow-up visit, for

medication management and with a complaint that the Child was getting into trouble in the




                                                  7
afternoons at school. (Id. at 395-99). Dr. Leonhardt found the Child’s mood was “ok,” but his

affect was anxious and he was quiet. (Id. at 397). Dr. Leonhardt adjusted the Child’s

medications for anxiety and mood (Id. at 398). On April 14, 2016, the Child saw Dr. Leonhardt

and the mother reported that the Child’s anxiety is much reduced, he is more active socially, and

he is not as clingy to his mother, but continues to have sleep issues. (Id. at 403).

       In a June 7, 2016 psychiatric medication management note, Dr. Leonhardt found that

generally the Child’s mood and affect were good, but the Child was more irritable over the past

few weeks and struck out at his younger sister. (Id. at 454). In addition, the Child was to repeat

the second grade due to academic difficulties. (Id,). Dr. Leonhardt also noted that the Child had

difficulty with sleep. (Id.). Dr. Leonhardt adjusted the Child’s medications. (Id.). On July 26,

2016, the Child returned with a complaint that the Child was very busy and easily distracted. (Id.

at 456). Although the Child’s mood and affect were generally good, Dr. Leonhardt found that

the Child was easily distracted and decided to try to improve the Child’s level of anxiety by

increasing his medications. (Id. at 459). At a September 8, 2016 visit, Dr. Leonhardt found the

Child’s mood and affect were generally good, but if the Child’s tics continue to worsen, then Dr.

Leonhardt would consider adding additional medications to the Child’s medication regimen. (Id.

at 464).

       Based upon this treatment history, on November 1, 2016, Dr. Leonhardt completed a

Medical and Functional Capacity Assessment (Child) form. (Id. at 466-69). Dr. Leonhardt

diagnosed the Child with Tourette’s Disorder, generalized Anxiety Disorder, and Attention

Deficit Hyperactivity Disorder. (Id. at 466). Dr. Leonhardt found the following objective signs

supported these diagnoses: (1) separation anxiety – fear of strange situations; (2) motor and

vocal tics; and (3) poor focus/attention. (Id.). In the domains of functioning, Dr. Leonhardt




                                                  8
concluded that the Child had: (1) extreme limitations in interacting and relating with others; (2)

marked limitations in acquiring and using information, attending and completing tasks, and

health and physical well-being; and (3) moderate limitations in moving about and manipulating

objects, and caring for yourself. (Id. at 467-69). Dr. Leonhardt commented that these

impairments are “chronic disorders requiring on-going therapies to help maintain functioning

level.” (Id. at 469).

        ALJ’s Consideration of Leonhardt’s Opinion

        The ALJ afforded Dr. Leonhardt’s opinion little weight. (Id. at 17). The ALJ found the

following as to Dr. Leonhardt’s treatment records and opinion:

        In November 2016, Eric Leonhardt, D.O., completed a Medical Source Statement
        after treating the claimant from February to November 2016. He opined that the
        claimant has marked limitation in acquiring and using information; attending and
        completing tasks; moving about and manipulating objects; caring for yourself; and
        extreme limitation in interacting with others (See Exhibit 13F/2-3). The record
        does not support the extreme limitations noted by the doctor. For example, in
        acquiring and using information, on examination, during examination, the claimant
        was able to respond to a why question by giving an answer. He was able to repair
        semantic absurdities, complete similes, and retell a story with a logical conclusion,
        which is not indicative of a person with marked limitations in that area (See Exhibit
        6F/5). Regarding interacting with others, during some examinations, the claimant
        was friendly, outgoing, and content. He spoke when spoken to, and he spoke in
        complete sentences (See Exhibit 2F/9). Moreover, the claimant was engaging in
        conversation. The claimant had good eye contact, and while he made some noises
        during examination, he was not aware or bothered by them. His speech was clear,
        without stuttering/stammering, all of which indicates that he does not have extreme
        limitations in interacting with others (See Exhibit 2F/9). Accordingly, the doctor’s
        opinions receive little weight.

(Tr. at 17).

        Analysis

        Dr. Leonhardt is the Child’s treating psychiatrist and, thus, his opinion is entitled to

substantial or considerable weight unless good cause is shown to the contrary. Phillips, 357 F.3d

at 1240). An ALJ may establish good cause if the treating physician’s opinion is not supported




                                                  9
by the evidence or the evidence supports a contrary finding. Id. Basically, in the instant case,

ALJ afforded little weight to Dr. Leonhardt’s opinion asserting that the record does not support

Dr. Leonhardt’s findings of extreme limitations. (Tr. at 17).

       To support this determination, the ALJ cited to an instance in the record when the Child

was able to respond to “a why question, by giving an answer. [The Child] was able to repair

semantic absurdities, complete similes, and retell a story with a logical conclusion which is not

indicative of a person with marked limitation in [the area of acquiring and using information].”

(Id.). This citation refers to a Speech and Language Evaluation dated November 20, 2015

completed by Alain Lopez, SLP, D., CCC, a Bilingual Speech-Language Pathologist. (Id. at

359-64). The ALJ cited to a portion of this record. (Id. at 362). The speech pathologist also

found that “[w]hen compared to same age peers, claimant demonstrated difficulties retelling a

story with introduction, using irregular plurals, and using time/sequence concepts.” (Id.). In

addition, when compared to his peers, the Child “demonstrated difficulties identifying the main

idea, making a prediction, identifying words that rhyme, following multistep directions, making

grammaticality judgements, demonstrating emergent literacy through book handling and print

awareness, identifying a word that does not belong in a semantic category, and understanding

prefixes.” (Id.).

       Although the speech pathologist is able to assess the Child regarding his speech, the

Child’s psychiatrist, Dr. Leonhardt, evaluated more than just the Child’s speech to reach his

opinion regarding the Child’s limitations as to acquiring and using information. Further, Dr.

Leonhardt treated the Child from February 2016 to November 2016, and his treatment notes

support a finding that the Child has chronic disorders that require treatment, including

medications to help maintain a level of functioning. In addition, the speech pathologist found




                                                10
that some of the Child’s receptive and expressive language abilities fell short of the Child’s peer

group, but the ALJ failed to mention these shortcomings. (Id. at 362). Further, the Speech and

Language Evaluation was only one medical record in the entire transcript and not sufficient to

establish that Dr. Leonhardt’s opinion is not supported by the evidence of record as to his finding

that the Child had marked limitations in the area of acquiring and using information.

         The ALJ also found that in the area of interacting with others, “during some

examinations,” the Child was friendly, outgoing, and content, and spoke when spoken to and

spoke in complete sentences. (Id.. at 17). The Child also engaged in conversation, had good eye

contact, and even though he made some noises, the noises did not bother the Child. (Id.). In

addition, the ALJ determined that the Child’s speech was clear without stammering or stuttering

and this indicates that the Child does not have extreme limitations in interacting with others.

(Id.).

         The ALJ cites to one medical record from March 10, 2015 completed by Pamela Papola,

M.D. to support his decision that the Child does not have an extreme limitation in interacting and

relating with others. (Id. at 257-262). At that visit, the Child was friendly, outgoing and content.

(Id. at 261). While playing during the visit, the Child made unintentional sounds, he engaged in

conversation, made fairly good eye contact, his speech was fairly clear but notable for some

articulation errors, and had no stammering or stuttering. (Id.). This treatment note also contains

noted behavioral problems, including inattention, high activity level, poor impulse control, and

disruptive behavior. (Id.). Dr. Papola found that some of these behaviors may be attributable to

the Child’s language deficits and tics. (Id.). In addition, Dr. Papola discussed the Child’s

developmental speech and language disorder and learning difficulties. (Id. at 261-62).




                                                 11
       The Court finds that this one treatment note where the Child engaged in conversation

does not constitute substantial evidence to afford a treating psychiatrist’s opinion little weight in

the finding of extreme limitation in interacting and relating with others. Within this same

treating note, Dr. Papola found the Child to have behavior problems including disruptive

behavior and poor impulse control. (Id. at 261). In addition, Dr. Leonhardt found at times that

the Child was extremely attached to his mother and needed her present, was not interested in

playing with children his own age, struck out at his sister, and was irritable and easily distracted.

(Id. at 389, 454). At most visits, Dr. Leonhardt considered and changed the Child’s medications

to attempt to maintain or improve the Child’s functioning levels. (Id. at 395, 400, 451, 456,

461). Upon review, the Court finds that citing to a portion of Dr. Papola’s treatment notes does

not constitute good cause to discount Dr. Leonhardt’s opinion.

       Accordingly, after consideration of the entire record, the Court finds that the ALJ did not

establish good cause in affording little weight to Dr. Leonhardt’s opinion and, further, that

substantial evidence does not support the ALJ’s findings in this record.

III.   Conclusion

       Upon consideration of the submission of the parties and the administrative record, the

Court finds that the decision of the Commissioner is not supported by substantial evidence.

       Accordingly, it is hereby ORDERED:

       (1)     The decision of the Commissioner is REVERSED and REMANDED pursuant

               to sentence four of 42 U.S.C. § 405(g) for the Commissioner to reconsider the

               weight afforded the treating physicians’ opinions in light of all of the medical

               evidence of record.




                                                 12
       (2)    If Plaintiff prevails in this case on remand, Plaintiff must comply with the Order

              (Doc. 1) entered on November 14, 2012, in Misc. Case No. 6:12-mc-124-Orl-22.

       (3)    The Clerk of Court is directed to enter judgment accordingly, terminate any

              pending motions and deadlines, and close the file.

       DONE AND ORDERED in Fort Myers, Florida on May 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               13
